 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   PEDRO RANGEL,                                    Case No. 1:18-cv-01713-AWI-SAB

11                        Petitioner,                 DEATH PENALTY CASE

12          v.                                        ORDER APPOINTING COUNSEL

13   RONALD DAVIS, Warden of San Quentin
     State Prison,
14
                          Respondent.
15

16

17

18          On December 14, 2018, Petitioner Pedro Rangel, a state prisoner facing capital

19   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing an application for

20   leave to proceed in forma pauperis and request for appointment of counsel to represent him.

21   (Doc. Nos. 1 & 2.)

22          On December 21, 2018, the Court issued an order referring the case to the Selection Board

23   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

24   request to proceed in forma pauperis. (Doc. No. 8.) On that same day, the Court issued an order

25   assigning the undersigned as Magistrate Judge to the action. (Doc. No. 9.)

26          On January 23, 2019, the Selection Board recommended that attorneys D. Jay Ritt and

27   Verna J. Wefald be appointed to represent Petitioner.

28          The Court will adopt the recommendation of the Selection Board.
                                                     1
 1            Accordingly,

 2            1.      D. Jay Ritt, Esq. and Verna J. Wefald, Esq. are appointed as co-counsel to

 3                    represent Petitioner for all purposes in this proceeding pursuant to 18 U.S.C. §

 4                    3599. See Local Rule 191(c). Counsel are directed to comply with the e-filing

 5                    registration requirements of Local Rule 135.

 6            2.      The Clerk of the Court is directed to file under seal the Selection Board’s January

 7                    23, 2019 letter to the Court.

 8            3.      The Clerk of the Court is directed to serve copies of this order on: D. Jay Ritt, Ritt

 9                    Tai, Thvedt & Hodges, 65 N. Raymond Ave., No. 320, Pasadena, CA 91103, (Ph.)

10                    626-685-2550, (Fax.) 626-685-2562, (Email) ritt@rtthlaw.com; Verna J. Wefald,

11                    65 N. Raymond Ave., No. 320, Pasadena, CA 91103, (Ph.) 626-577-2658, (Fax.)

12                    626-685-2562, (Email) verna@vernawefald.com; Ron Davis, Warden of San

13                    Quentin State Prison, San Quentin, CA 94964; Kenneth Sokoler, Supervising

14                    Deputy Attorney General, 1300 I Street, 14th Floor, Sacramento, CA 95814, (Ph.)

15                    916-324-2960, (Email) kenneth.sokoler@doj.ca.gov; Kelly Culshaw, Assistant

16                    Federal Defender, Federal Defender’s Office, 801 I Street, 3rd Floor, Sacramento,

17                    CA 95814, (Ph.) 916-498-6666-277, (Email) Kelly_culshaw@fd.org; and Connie

18                    Garcia, CJA Administrator, Office of the Federal Defender, 2300 Tulare Street,

19                    Suite 330, Fresno, CA 93721, (Ph.) 559-487-5561, (Email) connie_garcia@fd.org.

20
     IT IS SO ORDERED.
21

22   Dated:        January 26, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
